J-A02004-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    J.M.                                       :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                                               :
    v.                                         :
                                               :
                                               :
                                               :
    M.M.                                       :   No. 1049 WDA 2019

                      Appeal from the Order Dated July 8, 2019
         In the Court of Common Pleas of Allegheny County Family Court at
                             No(s): FD 15-005302-001


BEFORE: SHOGAN, J., OLSON, J., and FORD ELLIOTT, P.J.E.

MEMORANDUM BY SHOGAN, J.:                               FILED MARCH 05, 2020

           Appellant, J.M. (“Mother”), and Appellee (“Father”), (collectively

“Parents”), are the parents of a daughter, A.M., and two sons, S.M. and J.M.

(collectively “the Children”). Herein, Mother appeals pro se from the July 8,

2019 order that denied her motion to modify custody, granted Father’s motion

to modify custody, and granted Mother’s and Father’s individual motions to

relocate within Allegheny County.1 After careful review, we affirm.

           The relevant facts and procedural history are as follows:

                  [Parents] separated in 2015 and have been in near-constant
           conflict over custody of the Children ever since. The undersigned
____________________________________________


1  In her July 15, 2019 notice of appeal, Mother states that she is appealing
the trial court’s July 5, 2019 order. We note that the trial court’s final order
in this matter was not time-stamped and entered on the docket until July 8,
2019. Accordingly, in this Memorandum, we refer to the appealable order as
the July 8, 2019 order. Pa.R.A.P. 301. We have corrected the appeal
paragraph accordingly.
J-A02004-20


     Judge assumed responsibility for the matter in October 2017 after
     the previously-assigned Judge recused himself.       The [c]ourt
     conducted a custody hearing in the spring of 2018 and issued an
     order on May 25, 2018 awarding sole legal and primary physical
     custody to Father (the “May 25th Order”). Mother appealed, and
     a panel of the Superior Court affirmed this [c]ourt’s decision,
     adopting this [c]ourt’s opinion as its own.

            While Mother’s appeal was pending, Father filed a petition
     for contempt of the May 25th Order. Mother … also filed a petition
     for contempt. The [c]ourt conducted a hearing on the parties’
     respective petitions for contempt in early 2019 and issued an
     opinion and order on March 29, 2019 (the “Custody Contempt
     Order”). The [c]ourt dismissed Mother’s request for contempt
     findings against Father and held Mother in contempt for violations
     of several provisions of the May 25th Order. No appeal was
     filed. …

            At the time of the 2018 custody proceeding, Mother and
     Father each resided in Churchill, within the Woodland Hills School
     District, and just a few minutes from each other. During that
     proceeding, the parties made the [c]ourt aware that they each
     anticipated moving to new residences. Father filed a Notice of
     Proposed Relocation on September 21, 2018, seeking to move to
     a residence in the Gateway School District. Mother filed a Notice
     of Proposed Relocation on January 8, 2019, seeking to move to
     Aspinwall, in the Fox Chapel School District. Mother opposed
     Father’s proposed       relocation.   Following conciliation    on
     November 6, 2018, this [c]ourt issued an interim order, pursuant
     to 23 Pa.C.S. §5337(g)(3), permitting Father to relocate to the
     Gateway School District in advance of a hearing. However, Father
     lost the opportunity to move to the property he had identified and
     has not yet moved. Following conciliation on January 15, 2019,
     this [c]ourt permitted Mother to relocate to Aspinwall, and
     provided that the parties would continue to follow the custody
     provisions of the May 25th Order.

            On January 15, 2019 and March 7, 2019, each of the parties
     filed petitions for custody modification. By order dated March 7,
     2019, the [c]ourt scheduled a hearing on the parties’ requests for
     custody modification and relocation. The [c]ourt heard testimony
     over the course of two days, on June 11 and June 20, 2019, and
     announced the [c]ourt’s findings and decision on the record on


                                   -2-
J-A02004-20


     July 5, 2019[, and the final order was entered on the docket on
     July 8, 2019].

           Witnesses included Mother, Father, and each of the …
     Children. Both parties submitted numerous exhibits. Mother’s
     exhibits amounted to approximately 886 pages. For purposes of
     courtroom management and judicial economy, the [c]ourt
     admitted all of the parties’ offered exhibits, but cautioned the
     parties that upon the [c]ourt’s review of the exhibits, hearsay
     statements and documents outside the scope of the hearing would
     carry little weight. The [c]ourt also incorporated the record of the
     custody contempt proceeding held on January 31, 2019 and
     February 15, 2019, consisting of two transcripts totaling 532
     pages and numerous pages of exhibits.

            The [c]ourt considered all evidence related to the period
     following issuance of the May 25th Order. In general, the evidence
     revealed that since issuance of that order, Mother has devoted
     much of her energy to her efforts to undo it. Frequent conflict
     between [Parents] has continued. However, the May 25th Order
     has limited the scope and effect of that conflict, and overall the
     record reflects a custody arrangement that is serving the Children
     relatively well.

           Because Father now exercises sole legal custody, the
     constant conflict and misconduct by Mother that previously
     occurred in communications with the schools and in health care
     providers’ offices no longer occurs. A.M., the parties’ daughter,
     has excelled in school, and her younger brothers both have
     performed well. The Children’s school attendance has been
     consistent and nearly perfect. Father has maintained A.M.’s
     treatment for Postural Tachycardia Syndrome (POTS) by a
     specialist in Cleveland, and A.M.’s health has been good. The
     Children continue to enjoy their participation in various organized
     sports. The Children all like spending time at Mother’s new rental
     home and neighborhood in Aspinwall. The Children make no
     major complaint about either parent individually. They do clearly
     desire the constant conflict between Parents to end. Notably, both
     Father and A.M. discern some calming of the overall atmosphere
     in recent months.

          That said, these positive developments have occurred in the
     context of what remains weekly, if not daily, conflict between
     Parents, which occurs mostly in the form of email and text

                                    -3-
J-A02004-20


      message exchanges. The Children’s attendance at their sports
      practices and events has remained a flash point, with frequent
      arguments over transportation logistics. Arguments over whether
      Parents have necessary supplies of the Children’s medications
      continue. Mother violated the provisions of the May 25th Order
      over a period beginning almost immediately after the [c]ourt
      entered it and continuing up through the date of the Contempt
      hearing. Mother makes frequent demands for Father to do various
      things that the May 25th Order does not require him to do, some
      of which she actually remains entitled to do herself. For example,
      Mother demanded that Father keep doctors’ appointments that
      she had scheduled for the Children prior to the entry of the
      May 25th Order. In addition, Mother insisted that Father was
      responsible for providing Mother with school records, despite the
      May 25th Order providing her with access to those records.

            It was against this background that the [c]ourt considered
      the parties’ competing requests for custody modification and
      relocation.

Trial Court Opinion, 10/7/19, at 2-7 (footnotes omitted). On July 8, 2019, the

trial court granted Father’s request for custody modification and approved

both parties’ respective requests for relocation. Mother filed a timely appeal.

      It is undisputed that this matter is a children’s fast track appeal. See

Pa.R.A.P. 102 (a children’s fast track appeal is any appeal from an order

involving dependency, termination of parental rights, adoptions, custody or

paternity). In such cases, the concise statement of errors complained of on

appeal must be filed and served with the notice of appeal.            Pa.R.A.P.

1925(a)(2)(i). A review of the record reveals that Mother failed in this regard.




                                     -4-
J-A02004-20


Mother filed her notice of appeal on July 15, 2019; however, she did not file

her concise statement of errors complained of on appeal until July 23, 2019.2

       In her concise statements of errors complained of on appeal, Mother

raised the following issues, which we state verbatim:

       1. Did the trial court erred or abuse its discretion by creating a
       custody Order that divests Mother from her parental role without
       substantive and sufficient evidence and against evidence entered
       into record that such is in the best interest of the Children,
       including but not limited to:

         (a) By awarding Father primary physical custody and sole
         legal custody of the minor Children?

         (b) By failing to modify the custody order in the best interest
         of the children?

         (c) By failing to apply § 5328(a) and § 5337(h)?

         (d) By failing to carefully consider the children’s strong
         preference for additional custody time with their Mother?

       2. Did the trial court abuse its discretion or commit an error of law
       by misapprehending the law by failing to apply § 5337?

       3. Did the trial court abuse its discretion or commit an error of law
       by misapprehending the law by failing to ensure the best interest/
       welfare of the children including but not limited to:

         (a) By circumventing the State’s court Order regarding
         Children’s school accommodations?

       4. Did the trial court abuse its discretion or commit an error of law
       by misapprehending the law by imposing a heightened standard
       on Mother and a diminished standard on Father?
____________________________________________


2 Mother failed to properly file her concise statement of errors complained of
on appeal pursuant to Pa.R.A.P. 1925(a)(2)(i).           Accordingly, in this
Memorandum, when we refer to Mother’s “concise statement,” we are
referring to the subsequently filed Pa.R.A.P. 1925(b) statement.

                                           -5-
J-A02004-20


     5. Did the trial court abuse its discretion or commit an error of law
     by issuing the Order entered on July [8], 2019, as the Schedule
     imposed will serve to damage and substantially impact the
     relationship between Mother and the Children?

     6. Did the trial court erred or abuse its discretion by creating a
     custody Order that divests Mother from her parental role without
     substantive and sufficient evidence and against evidence entered
     into record that such is in the best interest of the Children,
     including but not limited to:

       (a) by ordering that Mother is prohibited from bringing any
       concerns to the attention of the Children’s school and being
       prohibited from contacting the school without Father’s
       authorization;

       (b) by ordering that Mother is prohibited from attending all
       parent teacher conferences, open houses, and other regularly
       scheduled school meetings and activities unless authorized
       by Father and by requiring Mother to leave if there is an issue
       at one of these events irrespective of the circumstances;

       (c) by ordering that only Father can schedule and attend
       routine and specialist medical appointments unless Mother is
       authorized by Father to attend;

       (d) by ordering that Mother cannot speak to any medical or
       education providers if Mother thinks there is an issue unless
       Father authorizes the same;

       (e) by requiring Mother to pay for all activities agreed upon
       by the parties if Father merely asserts he cannot afford the
       same;

       (f) by reducing further Mother’s physical custody time;

       (g) By commencing Mother’s custody time to begin after
       school or activities for which school provides transportation
       have concluded?

       (h) by limiting communication between the Mother and the
       Children during Father’s custodial time when Mother and the
       Children enjoyed regular communication;


                                     -6-
J-A02004-20


         (i) by sacrificing Mother’s holiday time for Father’s need for
         holiday time without real reason;

         (j) by failing to recognize and account for the close and
         bonded relationship of the Children to their Mother.

     7. Did the Court error or abuse its discretion by violating Mother’s
     civil rights?

     8. The Judge committed errors through various evidentiary rulings
     that cannot be specifically identified at the time this statement is
     filed due to the Children’s Fast Track requirement that the
     statement be filed with the Notice of Appeal and not making her
     opinion available to the parties before this Concise Statement of
     Errors was due.

Pa.R.A.P. 1925(b) Statement, 7/23/19, at ¶¶1-8 (verbatim).

     However, in the statement of questions involved in her brief, Mother

purports to present the following claims of error, which we set forth verbatim

below:

     1. Whether the Trial Court abused it discretion or made an error
     of law by disregarding evidence and testimony of [Mother] stating
     it was outside the scope the hearing?

     2. Whether the Trial Court abused it discretion or made an error
     of law by not allowing parties to object or state hearsay?

     3. Whether the Trial Court abused it discretion or made an error
     of law by not submitting the entire original record?

     4. Whether the Trial Court modified a custody order by failing to
     apply § 5328(a) & § 5337(h)?

     5. Whether the trial court abuse its discretion or commit an error
     of law by failing to ensure the best interest/ welfare of the children
     by violating their Civil Rights when she circumvented the State’s
     court Order regarding Children’s school accommodations?

     6. Whether the Trial Court abused it discretion or made an error
     of law by requiring Mother to pay for all activities agreed upon by

                                     -7-
J-A02004-20


      the parties if Father merely asserts he cannot afford the same
      without performing an income verification?

      7. Whether the Trial Court abused it discretion or made an error
      of law by placing a heightened standard upon Mother and a
      diminished standard on Father?

      8. Whether the Trial Court abused it discretion or made an error
      when awarding Father … sole legal and primary custody of the
      [Children] when the overwhelming weight of evidence supports
      awarding Mother … sole legal and primary physical custody of the
      [C]hildren.

Mother’s Brief at 8-9. It is well settled that any issues not raised in the concise

statement will be deemed waived on appeal. Commonwealth v. Castillo,

403, 888 A.2d 775, 780 (Pa. 2005); see also Lineberger v. Wyeth, 894

A.2d 141, 148 n.4 (Pa. Super. 2006) (noting that the principles enunciated in

criminal cases surrounding application of Rule 1925(b) and concise statements

of errors complained of on appeal apply equally to civil cases).

      After review, we conclude that the majority of the issues Mother

presented in her brief bear no relation to the issues raised in her Pa.R.A.P.

1925(b) statement.      In light of the disparity between the Rule 1925(b)

statement and her brief on appeal, we could find Mother’s issues waived. See

B.G. Balmer & Co., Inc. v. Frank Crystal & Company, Inc., 148 A.3d 454,

467 (Pa. Super. 2016) (issues that are not included in the concise statement

of errors complained of on appeal or fairly suggested thereby are deemed

waived). However, we point out that in an effort to address as completely as

possible Mother’s claims of error, the trial court generously construed Mother’s

issues as follows:

                                       -8-
J-A02004-20


      [1.] A complaint that the [c]ourt held Mother to a higher burden
      of proof/standard of evidence than the [c]ourt applied to Father[.]
      Mother’s Error #4[.]

      [2.] A general complaint that the [c]ourt failed to consider all the
      required custody and relocation factors and that the evidence did
      not support the [c]ourt’s conclusions[.] Mother’s Errors #1, 2, 5,
      6[.]

      [3.] Vague complaints that the Court circumvented an order in a
      special education dispute between Mother and the Children’s
      school district, violated Mother’s civil rights, and erred in
      unspecified evidentiary rulings[.] Mother’s Errors #3, 7 and 8[.]

Trial Court Opinion, 10/7/19, at 7-8.

      This Court’s scope and standard of review over appeals from decisions

made pursuant to the Child Custody Act, 23 Pa.C.S. §§ 5321-5340, is as

follows:

              In reviewing a custody order, our scope is of the
              broadest type and our standard is abuse of discretion.
              We must accept findings of the trial court that are
              supported by competent evidence of record, as our
              role does not include making independent factual
              determinations. In addition, with regard to issues of
              credibility and weight of the evidence, we must defer
              to the presiding trial judge who viewed and assessed
              the witnesses first-hand. However, we are not bound
              by the trial court’s deductions or inferences from its
              factual findings. Ultimately, the test is whether the
              trial court’s conclusions are unreasonable as shown by
              the evidence of record. We may reject the conclusions
              of the trial court only if they involve an error of law,
              or are unreasonable in light of the sustainable findings
              of the trial court.

           C.R.F. v. S.E.F., 45 A.3d 441, 443 (Pa. Super. 2012) (citation
           omitted). See E.R. v. J.N.B., 129 A.3d 521, 527 (Pa. Super.
           2015).

              This Court consistently has held:

                                       -9-
J-A02004-20


            [t]he discretion that a trial court employs in custody
            matters should be accorded the utmost respect, given
            the special nature of the proceeding and the lasting
            impact the result will have on the lives of the parties
            concerned. Indeed, the knowledge gained by a trial
            court in observing witnesses in a custody proceeding
            cannot adequately be imparted to an appellate court
            by a printed record.

      Ketterer v. Seifert, 902 A.2d 533, 540 (Pa. Super. 2006)
      (quotation omitted). In addition,

            although we are given a broad power of review, we
            are constrained by an abuse of discretion standard
            when evaluating the court’s order. An abuse of
            discretion is not merely an error of judgment, but if
            the court’s judgment is manifestly unreasonable as
            shown by the evidence of record, discretion is abused.
            An abuse of discretion is also made out where it
            appears from a review of the record that there is no
            evidence to support the court’s findings or that there
            is a capricious disbelief of evidence.

        M.A.T. v. G.S.T., 989 A.2d 11, 18-19 (Pa. Super. 2010) (en
        banc) (citations omitted).

      The paramount concern in any custody case decided under the Act
      is the best interests of the child. See 23 Pa.C.S.A. §§ 5328, 5338.

T.D. v. E.D., 194 A.3d 1119, 1122-1123 (Pa. Super. 2018). Moreover, we

note that when faced with a motion for relocation, the trial court must consider

the relocation factors listed in 23 Pa.C.S. § 5337(h) and the custody factors

listed in 23 Pa.C.S. § 5328(a).    A.M.S. v. M.R.C., 70 A.3d 830, 835 (Pa.

Super. 2013).

      We have reviewed the briefs of the parties, the relevant law, the certified

record before us on appeal, and the trial court opinion filed on October 7,

2019. A review of the record reveals that the trial court aptly considered all

                                     - 10 -
J-A02004-20


of the factors set forth in 23 Pa.C.S. §§ 5337(h) and 5328(a). N.T., 7/5/19

at 16-34. Moreover, we conclude that the trial court’s opinion identifies and

addresses Mother’s challenges to the July 8, 2019 order. Consequently, we

affirm on the basis of the trial court’s opinion and adopt its analysis as our

own. The parties are directed to attach a copy of the October 7, 2019 opinion

in the event of further proceedings in this matter.

      Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/5/2020




                                    - 11 -
                                                                Circulated 02/12/2020 01:29 PM



        IN THE COURT OF COMMON PLEAS OF ALLEGHENY COUNTY,
                           PENNSYLVANIA
                           FAMILY DIVISION

J.M.,                                           CmLDREN'S FAST TRACK


              Appellant,                        FD 15-005302-001

         v.                                     1049 WDA 2019

M.M.,
                                                OPINION
              Appellee.



By:                                Copies to:

The Honorable Eleanor L. Bush      Pennsylvania Superior Court
Allegheny County Court of Common

                                                                   �= �� : �·:
Pleas                              Nicholas V. Corsetti, Esq., 0
440 Ross Street, Suite 5045        Deputy Prothonotary                           1..0
                                                                                 0
Pittsburgh, PA 15219               310 Grant St., Suite 600 . .:-1.�-:::, ..
                                                                        t,
                                                                                 (;)
                                                                                 -l      -n
                                   Pittsburgh, PA 15219             -·-            I
                                                                                  -.J    i

                                                                                  -p
                                                                                  :�
                                                                                         n1
                                   Pro Se Appellant,
                                                                                   -..       0
                                   J.M.                                            co

                                   230 3rd Street
                                   Pittsburgh, PA 15215

                                   Pro se Appellee,

                                   M.M.
                                   75 Bowstone Road
                                   Pittsburgh, PA 15235
        IN THE COURT OF COMMON PLEAS OF ALLEGHENY COUNTY,
                                   PENNSYLVANIA
                                  FAMILY DIVISION

J.M.,                                                 CHILDREN'S FAST TRACK

                Appellant,                            FD 15-005302-001

         v.                                           1049 WDA 2019

 M.M.,
                                                      OPINION
                Appellee.


                                      OPINION

 Bush, J.                                                            October 7, 2019

        A.M., S.M., and J.M., (collectively, the "Children") are the children of J.M.

("Mother") and M.M. ("Father"). On July 5, 2019, following two days of

testimony on the parties' competing requests for custody modification and

relocation, the Court announced its decision to grant Father's request for custody

modification and to approve both parties' respective requests for relocation.

Mother filed a timeI y appeal.

I.      Background
        The parties separated in 2015 and have been in near-constant conflict over

custody of the Children ever since. The undersigned Judge assumed responsibility

for the matter in October 2017 after the previously-assigned Judge recused himself.


                                                                                        2
The Court conducted a custody hearing in the spring of 2018 and issued an order

on May 25, 2018 awarding sole legal and primary physical custody to Father (the

"May 25th Order"). Mother appealed, and a panel of the Superior Court affirmed

this Court's decision, adopting this Court's opinion as its own.1

      While Mother's appeal was pending, Father filed a petition for contempt of

the May 25th Order. Mother subsequently also filed a petition for contempt. The

Court conducted a hearing on the parties' respective petitions for contempt in early

2019 and issued an opinion and order on March 29, 2019 (the "Custody Contempt

Order"). The Court dismissed Mother's request for contempt findings against

Father and held Mother in contempt for violations of several provisions of the May

25th Order. No appeal was filed. A copy of the Custody Contempt Order is

attached hereto as Appendix B.

      At the time of the 2018 custody proceeding, Mother and Father each resided

in Churchill, within the Woodland Hills School District, and just a few minutes

from each other. During that proceeding, the parties made the Court aware that

they each anticipated moving to new residences. Father filed a Notice of Proposed

Relocation on September 21, 2018, seeking to move to a residence in the Gateway

School District. Mother filed a Notice of Proposed Relocation on January 8, 2019,




1J.M. v. M.M., 914 WDA 2018 (February 22, 2019). A copy of this Court's Opinion in support
of the May z5th Order is attached hereto as Appendix A.
                                                                                             3
seeking to move to Aspinwall, in the Fox Chapel School District. Mother opposed

Father's proposed relocation. Following conciliation on November 6, 2018, this

Court.issued an interim order, pursuant to 23 Pa. C.S. §5337(g)(3), permitting

Father to relocate to the Gateway School District in advance of a hearing.

However, Father lost the opportunity to move to the property he had identified and

has not yet moved. Following conciliation on January 15, 2019, this Court

permitted Mother to relocate to Aspinwall, and provided that the parties would

continue to follow the custody provisions of the May z5th Order.2

         On January 15, 2019 and March 7, 2019, each of the parties filed petitions

for custody modification. By order dated March 7, 2019, the Court scheduled a

hearing on the parties' requests for custody modification and relocation. The Court

heard testimony over the course of two days, on June 11 and June 20, 2019, and

announced the Court's findings and decision on the record on July 5, 2019.

         Witnesses included Mother, Father, and each of the three Children. Both

parties submitted numerous exhibits. Mother's exhibits amounted to approximately

886 pages. For purposes of courtroom management and judicial economy, the

Court admitted all of the parties' offered exhibits, but cautioned the parties that

upon the Court's review of the exhibits, hearsay statements and documents outside




2   Order of Court (January 16, 2019).
                                                                                      4
the scope of the hearing would carry little weight.3 The Court also incorporated

the record of the custody contempt proceeding held on January 31, 2019 and

February 15, 2019, consisting of two transcripts totaling 532 pages and numerous

pages of exhibits.4

          The Court considered all evidence related to the period following issuance of

the May z5th Order.5 In general, the evidence revealed that since issuance of that

order, Mother has devoted much of her energy to her efforts to undo it. Frequent

conflict between Parents has continued. However, the May 25th Order has limited

the scope and effect of that conflict, and overall the record reflects a custody

arrangement that is serving the Children relatively well.

          Because Father now exercises sole legal custody, the constant conflict and

misconduct by Mother that previously occurred in communications with the

schools and in health care providers' offices no longer occurs. A.M., the parties'

daughter, has excelled in school, and her younger brothers both have performed

well," The Children's school attendance has been consistent and nearly perfect.7

Father has maintained A.M. 's treatment for Postural Tachycardia Syndrome


3   Tr. at 3 (June 20, 2019).
4
    Id. at 90-91.
5 Mother's testimony and exhibits included a focus on events prior to issuance of the May 25th
Order. Since these events fell outside the scope of the current proceeding, the Court accorded
them no weight.
6 See Father's 2019 Custody/Relocation Exhibits #1 - #3.
7
  Compare Appendix A at 9-10 (Mother's failure to consistently send children to school weighed
in favor of granting primary physical custody to Father).
                                                                                             5
(POTS) by a specialist in Cleveland, and A.M.'s health has been good.8 The

Children continue to enjoy their participation in various organized sports.9 The

Children all like spending time at Mother's new rental home and neighborhood in

Aspinwall.'? The Children make no major complaint about either parent

individually. They do clearly desire the constant conflict between Parents to end.11

Notably, both Father12 and A.M.13 discern some calming of the overall atmosphere

in recent months.

      That said, these positive developments have occurred in the context of what

remains weekly, if not daily, conflict between Parents, which occurs mostly in the

form of email and text message exchanges. The Children's attendance at their

sports practices and events has remained a flash point, with frequent arguments

over transportation logistics.14 Arguments over whether Parents have necessary

supplies of the Children's medications continue.15. Mother violated the provisions

of the May 25th Order over a period beginning almost immediately after the Court

entered it and continuing up through the date of the Contempt hearing. Mother




8
  Tr. at 141-142 (June 11, 2019).
9 Children's Testimony at 13-16 (J.M.), 39-45, 50 (S.M.), 57-60 (A.M.) (June 11, 2019).
10
   Id. at 22, 48, 63.
11
   Id. at 29, 31-32 (J.M.), 73-77 (A.M.).
12 Tr. at 118
               (June 20, 2019).
13 Children's
                Testimony at 70, 73-74 (June 11, 2019).
14 See
        Appendix Bat 5-6; Tr. at 102-105 (June 11, 2019) (Mother's testimony); Id. at 149-152
(Father's testimony).
15 Tr. at 170-171 (June 11, 2019).

                                                                                                6
makes frequent demands for Father to do various things that the May 25th Order

does not require him to do, some of which she actually remains entitled to do

herself. For example, Mother demanded that Father keep doctors' appointments

that she had scheduled for the Children prior to the entry of the May 251h Order. In

addition, Mother insisted that Father was responsible for providing Mother with

school records, despite the May 251h Order providing her with access to those

           16
records.

         It was against this background that the Court considered the parties'

competing requests for custody modification and relocation.

II.      Issues on Appeal

         Mother asserts eight errors, some with multiple subparts, for a total of 20

issues. Some of the asserted errors are repetitive. Some repeat verbatim errors

Mother asserted in her appeal of the May 25th Order. Without restating each of

Mother's issues here, the Court views them as falling into the following general

groups:

         • A complaint that the Court held Mother to a higher burden of

            proof/standard of evidence than the Court applied to Father [Mother's

            Error #4]




16
     Appendix Bat 6.
                                                                                       7
         • A general complaint that the Court failed to consider all the required

             custody and relocation factors and that the evidence did not support the

             Court's conclusions [Mother's Errors #1, 2, 5, 6]

         • Vague complaints that the Court circumvented an order in a special

             education dispute between Mother and the Children's school district,

             violated Mother's civil rights, and erred in unspecified evidentiary

             rulings [Mother's Errors #3, 7 and 8]

III.     Standard of Review

         When a trial court orders a form of custody, modifies custody, or permits

relocation, the best interests of the children are paramount.17 To determine the

children's best interests, the trial court must consider the custody factors

enumerated in 23 Pa. C.S. § 5328(a) and the relocation factors enumerated in 23

Pa. C.S. § 5337(h).

          When reviewing the trial court's decision, the Superior Court applies the

following standard of review:

          In reviewing a custody order, ... [w]e must accept findings of the trial
          court that are supported by competent evidence of record, as our role
          does not include making independent factual determinations. In
          addition, with regard to issues of credibility and weight of the evidence,
          we must defer to the presiding trial judge who viewed and assessed the
          witnesses first-hand. However, we are not bound by the trial court's
          deductions or inferences from its factual findings. Ultimately, the test
          is whether the trial court's conclusions are unreasonable as shown by

17   23 Pa. C.S. § 5328, 5337(i), 5338.
                                                                                        8
       the evidence of record. We may reject the conclusions of the trial court
       only if they involve an error of law, or are unreasonable in light of the
       sustainable findings of the trial court.18

IV.    Discussion

       A. The Court applied the proper burden of proof and standard of
          evidence to its evaluation of the record.

       Each party requested that the Court modify the status quo created by the

May 251h Order. Under the governing order, Father exercises sole legal custody of

the Children. He exercises primary physical custody of the Children, but the

summer custody schedule provides for equally shared physical custody. Mother

requested that the Court modify that order to award her sole legal custody and

primary physical custody. Father requested that the Court modify the order to alter

the summer custody schedule and grant him primary physical custody throughout

the year. In addition, each party sought relocation.

       Since each party sought to alter the status quo, each party bore the burden of

proving to the Court that the requested modification and requested relocation serve

the Children's best interests.19 Similarly, each party needed to demonstrate to the

Court that a preponderance of the evidence supported their request.




18 C.R.F. v. S.E.F., 45 A.3d 441, 443 (Pa. Super. 2012) (Standard of review applied to relocation
   and custody modification case).
19 See 23 Pa. C.S. §
                      5337(i) (Burden of proof for relocation); J.M.R. v. J.M., 1 A.3d 902, 911 (Pa.
Super. 2010) (Burden of proof for custody modification).
                                                                                                   9
          Mother sought a far more significant change to the status quo than Father.

Accordingly, the Court observed in announcing its decision that it would have

taken significant evidence for the Court to essentially reverse itself and grant

Mother the same relief that the Court denied barely a year prior to the proceeding

in this matter, only four months after the Superior Court affirmed that decision, and

only three months after the Court found Mother in contempt for violating

provisions of the governing order." The Court did not err in making this

observation, the Court's comment did not amount to imposition of a different

burden of proof, and the record does not otherwise demonstrate that the Court

misunderstood or misapplied the applicable standards.

           B. The record supports the Court's conclusion that Father's proposed
              modification and relocation served the Children's best interests.

           As required by law, the Court considered all enumerated factors regarding

custody and relocation (i.e., 27 separate enumerated factors) to reach its

conclusions regarding the Children's best interests. The Court announced its

findings regarding each factor on the record with both parties present. 21 The Court

weighed ten factors in Father's favor, weighed no factors in Mother's favor, and

found all 17 other factors either neutral or not applicable. The Court will review

those findings here. Individual custody and relocation factors that address the same


20   Tr. at 16-19 (July 5, 2019) -.
21   Tr. at 20-34 (July 5, 2019).
                                                                                       10
or substantially similar concepts will be addressed together. The Court

summarizes its analysis here, but does not attempt to identify all of the facts of

record that support its decision. The transcript of the hearing and admitted exhibits

include additional support for the Court's findings.

         The Court weighed Custody Factor #1 and Relocation Factor #5 slightly in

Father's favor. For the most part, Mother does not prevent the Children from

spending time in Father's physical custody in accordance with the schedule in the

May 25th Order, but she has done so on occasion, resulting in two of the findings

against her in the Custody Contempt Order.22 Mother also proposed a physical

custody schedule that amounted to a significant reduction in the Children's time

with Father." Her proposal for a several-month period in the fall/winter months

would have removed all weekend time from Father and allowed him only two

nights per week with the Children. Father's proposed physical custody schedule

did reduce the Children's time with Mother somewhat, but in a far less drastic way.

Thus, the Court concluded that the evidence on this factor favored Father.

         The Court viewed Custody Factors #2 and 2.1 and Relocation Factor #9 as

not applicable.




22   See Appendix Bat 3-4, 11 (Mother in contempt of the Winter Break and Vacation provisions).
23   Tr. at 74-75 (June 20, 2019); See also Mother's Exhibit K2.
                                                                                             11
         The Court viewed Custody Factor #3 as neutral, The Court views both

Parents as capable of performing a range of parental duties and recognizes that

each does so when the Children are in their custody. As sole legal custodian,

Father has greater responsibility than Mother, but that did not cause the Court to

weigh this factor against Mother. The Court notes that Mother vehemently

criticizes Father's performance of many of his duties, including educational

decisions, attending to the Children's health care, and meeting the Children's basic

needs for food, clothing and appropriate living conditions.24 The Court did not

find Mother's evidence persuasive. She implacably opposes Father's educational

choices, but the Children have performed well in school. In a rare

acknowledgement of Father's appropriateness, Mother recognizes that A.M.'s

health is good and that she did not suffer any negative effect from Father's choice

not to pursue some specific recommendations regarding her POTS treatment. 25

She opposes Father's choices regarding some dental issues for both their sons,26

but Father has taken them for dental care and is following the recommendations he

received.27 She submitted photos of Father's home taken without his knowledge.28

While the Court recognizes significant clutter and possibly unwashed laundry


24
     See e.g. Tr. at 94-95 (Education), 61-63, 70 (Medical),107-109 (Needs/Living Conditions)
(June 11, 2019).
25
   Tr. at 16-17 (June 20, 2019).
26 Tr. at 60-61, 69 (June 11, 2019).
27
   Id. at 144-145.
28
   Id. at 46, 89.
                                                                                                12
being present, these photos neither establish that the Children constantly

experience substandard living conditions in Father's home, nor do they outweigh

the other evidence of Father's ability to meet the Children's needs.

         The Court weighed Custody Factor #4 in Father's favor. Neither parent

would have ensured educational continuity for the Children, as they each sought

relocation to communities in other school districts. However, Father seeks to

move from Churchill to Monroeville, a community only minutes away from the

current residence. Father's proposal affords the Children an opportunity to

maintain current important school friendships and some participation in the same

teams.29 While the Children report enjoying Mother's new neighborhood, its

location is farther from Churchill and consequently does not· offer them equivalent

opportunities to maintain existing friendships from school and activities.

          The Court viewed Custody Factor #5 as neutral between the parties. Both

parents have extended family. Nothing about the Court's custody decision

threatens or jeopardizes the Children's relationships with extended family, as they

will continue to have opportunities to see their relatives.

          The Court viewed Custody Factor #6 as neutral. The Court did not establish

different custody schedules for separate children. The three siblings will continue

to be raised together.


29
     Id. at 129, 131-132, 181.
                                                                                    13
       The Court weighed Custody Factor #7 and Relocation Factor #4 in Father's

favor. Unfortunately, the Court cannot achieve the Children's strongest

preference, which is for the constant conflict between Parents to end. However,

the evidence supports the Court's conclusion that granting Father's proposal better

ensures achievement of one of their other preferences, namely to participate in a

variety of organized sports. In the 2018 custody hearing and again in the

modification hearing, Mother testified to her desire to limit the Children's

participation." yet sports participation has remained very important to the

Children, and they excel at several sports.31 Father continues to support their

ongoing participation.32 Mother prioritizes school, but fails to recognize that the

Children have performed well in school, and their sports participation has not

detracted from that.33 Transportation to sports on Mother's custody days

constitutes a major subject of conflict between Parents.34 Thus, granting Father's

proposed custody modification ensures that the Children spend more time with the

parent who prioritizes their preference and has the side benefit of reducing/limiting




30
   Tr. at 73 (June 20; 2019).
31 See generally, Children's Testimony at 13-16, 19 (J.M.), 39-45, 50 (S.M.), 57-60 (A.M.) (June
11, 2019).
32 Father's
             support of Children's participation extends to skiing, a sport the Children enjoy, but
which the family cannot afford. Mother apparently finds resources to pay for skiing, and Father
ensures they can participate, including on his custody days.
33 See Mother's
                  Proposed Custody Schedule, Mother's Exhibit K2 at 1 ("SCHOOL IS #1
PRIORITY AT ALL TIME").
34
   Tr. at 149-154 (June 11, 2019).
                                                                                                 14
conflict with Mother, since Father handles transportation arrangements on his

custody days.35

       The Court viewed Custody Factor #8 as not applicable. The evidence did not

reflect any significant attempt by either parent to turn the Children against the

other parent, although they do both speak negatively about the other in front of the

Children.36

       The Court viewed Custody Factor #9 as neutral. Unfortunately for the

Children, neither parent can effectively attend to the Children's emotional needs

unless Parents find a way to eliminate, or at least significantly reduce, the conflict

between them. The evidence shows Mother's frequent instigation and/or

exacerbation of conflict, but Father also initiates conflict at times, and sometimes

prolongs it by engaging with Mother.37 Continuing this chronic pattern does not

meet the Children's emotional needs.




35
   The Court notes that it gave little weight to Mother's testimony regarding the Children's
preferences, as the Children's testimony provided a more direct and credible source of the
information. In addition, Mother has given the Court reason to doubt her ability to convey the
Children's desires accurately. Compare Children's Testimony at 78-79 (A.M. regarding high
school choices) (June 11, 2019), Tr. at 65-66 (Mother regarding Children's school preference)
(July 5, 2019).
36
   Children's Testimony at 73-74 (AM.) (June 11, 2019).
37 See
       e.g. Father's 2019 Custody/Relocation Exhibits #11, #15, #16, #23, #49, #53, #68;
Mother's Custody/Relocation Exhibits G29-G32.
                                                                                                 15
       The Court viewed Custody Factor #10 as neutral. Both parents attend to the

Children's daily needs. The Court's discussion of Custody Factor #3 applies to

this factor as well.

       The Court weighed Custody Factor #11 in Father's favor. The parties

previously resided very near each other. Father has not yet moved, and proposes a

move that is an easy drive within minutes of his current residence.38 Mother has

already moved and chose a community that is not far in terms of mileage, but that

increases the distance between the parties and makes physical custody logistics

more difficult.39

       The Court viewed Custody Factor #12 as neutral. Both parties are able to

make appropriate child care arrangements if they are not available during their

custody periods.

       The Court weighed Custody Factor #13 in Father's favor. At the time of the

2018 custody hearing, Mother demonstrated no ability to cooperate with Father.

Nothing in the current record indicates improvement in her conduct. A.M.,

revealing considerable insight into her parents, testified that Mother never changes

her opinion about anytbing." At times, Mother refuses to cooperate with Father at



38 Tr. at 19-20 (June 20, 2019) (Father's proposed residence approximately five miles from
current home).
39 See Tr. at 134-135 (June 11, 2019); Tr. at 13-16 (June 20, 2019) (discussing logistics of three

school start times).
40 Children's
              Testimony at 81 (June 11, 2019).
                                                                                                 16
the expense of meeting the Children's needs. For example, at Mother's urgent

request, Father scheduled an emergency dental appointment for J.M. to have a

tooth examined. In response, Mother refused to allow Father to take J.M. to the

dental appointment because the appointment was scheduled during her custodial

time.41 Mother also initiates unnecessary conflict by making demands on Father

that he has no obligation to meet.42 Thus, while the Court recognizes that Father

contributes to the conflict between the parties, to the emotional detriment of the

Children, Father remains more able to cooperate and less responsible for pursuing

conflict.43

       The Court viewed Custody Factors #14, 15, and 16 and Relocation Factor

#10 as not applicable.

       The Court viewed Relocation Factors #1 and 2 as neutral. These two factors

address the nature and quality of the Children's relationships with each parent and

any likely developmental impact on the Children of the relocation. The Children

love both their parents and have well-established relationships with both. The



41 See Tr. at 46-47 (January 31, 2019); Father's Custody Contempt Exhibits Medical #4, #5, #6;
See also Appendix Bat 3 (Mother's refusal to refusal to give up some custody time for A.M. to
attend a special tutoring session).
42 See
       e.g., Appendix B at 6-7; Father's Custody Contempt Exhibits Education #20 - #22 (School
information that Mother has access to); Tr. at 237-239 (January 31, 2019)(Mother's insistence
that Father keep appointments scheduled by her with providers selected by her at times after
Father became sole legal custodian); Father's Custody/Relocation Exhibit #22, #23 (Mother
demands that Father pay skiing expenses, contrary to May 25th Order).
43 See e.g., Tr. at 150-151 (June 11, 2019) (Father no longer answers calls from Children that

occur one hour prior to practices to limit conflict over transportation logistics).
                                                                                            17
parties' proposed relocations keep them both within Allegheny County, and need

not have any major impact on the Children apart from the necessary change in

schools.

      The Court weighed Relocation Factor #3 in Father's favor. As mentioned

above, Parents are remaining relatively near each other, so the Children's

relationship with each parent can easily be preserved. However, Mother's choice

of location makes custody logistics more difficult. For example, the three children

will have three different starting and ending times for their school day in the

2019/20 school year.44 Because Mother chose to move farther away, she will

either have to require all three children to leave in the morning in time for the

earliest start, or she may have to make several round trips from home on school

mornings. Similarly, the transportation logistics for organized sports have already

been difficult and will likely become more so for Mother on her custody days.45 If

Mother had chosen to move to another residence in or nearer to Churchill, she

could have avoided these logistical problems.

      The Court weighed Relocation Factor #6 in Father's favor. Father testified

regarding how his proposed move to Monroeville will improve his quality of life.

He will reduce his housing expenses, as his anticipated rent will be less than the



44
  Tr. at 14-15 (June 20, 2019).
45
  See Children's Testimony at 68-69 (June 11, 2019) (AM. notes that Aspinwall location
heightens transportation burden).
                                                                                         18
community where the family resided in the past and where he still has friends and a

support network.47 In contrast, Mother chose her new residence solely because she

believes that the Children should attend school in Fox Chapel School District,48 not

because of some demonstrable improvement in her own quality of life.

      The Court viewed Relocation Factor #7 as neutral. The Children like

Mother's new neighborhood, but they do not express any particular desire to attend

school there or any particular belief that going to school there would improve their

lives.49 Father has not moved yet, but the Children do not express any particular

dislike for his proposed new community, though A.M. did have some reservations

about her lack of current friends in Gateway School District." Father has visited

the schools and notes opportunities that Gateway School District offers that were

not available in Woodland Hills.51 Mother, who detests the Woodland Hills School

District and regularly characterizes it as the worst or among the worst in the state,

herself submitted school performance data suggesting that Gateway's students

perform much better on a variety of measures.52



46
   Tr. at 21 (June 20, 2019).
47 Tr. at 132-133 (June 11, 2019).
48
   Tr. at 29 (June 20, 2019).
49 See
        generally, Children's Testimony (June 11, 2019).
50 Id. at 71-72.
51 Tr. at 126, 128-130
                        (June 11, 2019).
52 Mother's 2019 Custody/Relocation Exhibits F58-F59.

                                                                                        19
       Mother portrays Aspinwall as a near-utopia and touts Fox Chapel School

District's high ranking in popular school ranking data and positive news items

about Fox Chapel schools.53 As the Court observed to the parties, this kind of

evidence does not speak to how/whether the parties' own individual three children

would have a positive experience of Fox Chapel's schools or be better served there

than elsewhere. In contrast, Mother portrays Father's proposed move as exposing

the Children to significant danger, pointing to crime statistics for Pitcairn, which is

not the municipality where Father desires to relocate.54

       On balance, the record does not contain evidence persuasive enough to

demonstrate that either proposed move necessarily amounts to an improvement in

the Children's quality of life.

       The Court weighed Relocation Factor #8 in Father's favor. Mother's.

opposition to Father's proposed relocation to Monroeville makes no sense at all,

since it prevented the Children from moving out of a school district she detests to

one that performs far better in the kinds of rankings that Mother believes

important, and the move would otherwise have had little if any impact on custody

arrangements. Mother's sole expressed reason for moving to Aspinwall was

unrealistic, since she chose the location solely because of the school district when


53
  See Tr. at 80-82, 86-87 (June 11, 2019); Mother's Custody/Relocation Exhibit Fl 7-F27.
54 Tr. at 83, 111-112 (June 11, 2019) (Characterizing Pitcairn as "pretty much the murder capital
in Western Pennsylvania").
                                                                                               20
she lacked authority to choose the Children's schools.55 In contrast, Father chose a

new location based on rational expectations that he could reasonably anticipate

fulfilling. 56

        Overall, the record supports the Court's weighing of the custody and

relocation factors, and consequently supports the Court's decision to grant Father's

requested custody modification, as well as his proposed relocation.

        C. Mother has failed to identify any abuse of discretion or legal error
           that warrants reversal.

        The above analysis addresses many of Mother's specific complaints.

Mother's Errors #5 and 6 merit some additional discussion.

        Errors #6(a) through (d) all challenge aspects of Father's sole legal custody

and represent challenges repeated from Mother's 2018 appeal. Error #6(b) reflects

Mother's continued misunderstanding of the May 25th Order, which the Court has

previously addressed.57 Regarding the other asserted errors, the Court notes that

the evidence from the 2018 proceeding, which took place only a year prior to the

current proceeding, compelled the Court to award sole legal custody to Father, due

to Mother's inability to cooperate, her inability to conduct civil interactions with

schools and health care providers, and her efforts to undermine and block Father's




ss Tr. at 29 (June 20, 2019).
56 Tr. at 125-133 (June 11, 2019); Tr. at 20-22 (June 22, 2019).
57 See
        Appendix A at 21-22.
                                                                                        21
reveals no improvement in Mother's ability to cooperate. The May 25th Order has

provided Father with both the opportunity and the responsibility to fulfill the

parental decision-making role he desired. The record of the current proceeding

reveals that he has for the most part risen to the occasion and performed his

parental duties responsibly. Consequently, the record supports the Court's

decision to maintain the status quo on legal custody.

        Mother's Errors #5 and #6(f) through (j) all challenge aspects of Father's

primary physical custody. Errors #5, 6(f), and 6(j) seem to the Court to challenge

the Court's decision to somewhat reduce Mother's physical custody time by

modifying the summer custody schedule. However, the actual change does not

amount to a huge reduction.

      Under the May 25th Order, the parties shared custody equally in the summer,

with each parent having approximately 40 custody days, including the

accompanying overnights. The parties alternated weekends, with weekend custody

beginning at 9:00 am on Friday and ending at 9:00 am on Monday.

       Under the July 5, 2019 order, the parties continue to alternate weekends.

Father's weekends, however, now begin later -- on Fridays at 3:00 pm, instead of

at 9:00 am. Mother's weekends now end on Sundays at 6:00 pm, instead of

extending to Monday morning. However, Mother's weekends essentially begin on

                                                                                     22
Thursdays at 9:00 am, a full 24 hours earlier than under the May 25th Order. The

modified order does result in a loss for Mother of 11 nights of custody time. When

examined in terms of the number of days that include significant daytime custody

for Mother, the modified custody schedule provides for approximately 40 - exactly

the same number as under the May 251h Order.

         This type of reduction will not damage Children's well-established bond

with Mother. The Court recognizes that the change does not reflect the Children's

preference for allocation of their time, and the Court has addressed this above in its

discussion of Custody Factor #7 and Relocation Factor #4.

         Errors #6(g) through (i) merit no relief. As the Court observed in its 2018

opinion, trial courts must necessarily exercise considerable discretion in drafting

the details of custody orders. The Court believes the specific details challenged by

Errors #6(g) and (h) fell within the Court's discretion to fashion. Error #6(i)

constitutes a misunderstanding of the custody schedule that the Court addressed in

the 2018 opinion.58

         Error #6(e) repeats a challenge addressed by the Court in the 2018

proceeding.59 As was the case in that proceeding, the asserted error arises from a

misunderstanding of the May 25th Order and merits no relief.




58
     See Appendix A at 23-24.
59   Id. at 22-23.
                                                                                       23
for the judge." Consequently, the Superior Court should deem these issues

waived.62

V.     Conclusion.

       For the reasons detailed above, the Superior Court should reject Mother's

issues for review and affirm this Court's July 5, 2019 order.

                                               By the Court:




 See Pa. R.A.P. 1925(b)(4)(vii); Commonwealth v. Lord, 719 A.2d 306, 308 (Pa. 1998);
62

Commonwealth v. Dowling, 778 A.2d 683, 686 (Pa. Super. 2001); Commonwealth v. Heggins,
809 A.2d 908, 911 (Pa. Super. 2002).
                                                                                         25